Matthew M. Levy, J.
A defendant moves for a physical examination of plaintiff and for a discovery and inspection in aid of it. The motion is opposed by plaintiff on the sole ground that a codefendant has already been afforded the same relief, and that the first defendant’s physician’s report will be made available to the moving defendant. This objection is untenable.
A plaintiff is normally entitled to all appropriate intermediate relief of a procedural nature as against each defendant; and, vice versa, each defendant, if represented by a separate attorney, similarly is entitled to proper relief as against the plaintiff, even though it may be the same as that awarded another defendant. What one defendant knows or does or has is not necessarily of benefit to his codefendant. Bach usually stands on an individual footing in regard to the processes of litigation and trial. There is nothing in the opposing affidavit upon which to warrant a belief that this case in that regard is out of the ordinary.
The motion is granted. Settle order.